SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Notice Pantanal Linhas Aéreas – End of operations with 45-seat aircrafts São Paulo, July 7 th , 2011 – (BM&FBOVESPA: TAMM4/NYSE: TAM) – We inform that Pantanal is anticipating for today (July 7 th ) the end of its operations with 45-seat aircrafts in the cities of Araçatuba, Bauru, Ribeirão Preto and São José do Rio Preto, in the state of São Paulo, and Juiz de Fora and Uberaba, in Minas Gerais – which was originally expected for the end of July. In Bauru, we are maintaining the operation with Airbus A319 aircrafts. In the pursuit of offering services with more quality and regularity to our clients, we have decided to focus as of now the operation within the standards of TAM Linhas Aéreas, which already serves directly the cities of Ribeirão Preto and São José do Rio Preto. In the other cities (Araçatuba, Juiz de Fora and Uberaba), the clients have available to them – in direct or connecting flights – the services from Trip Linhas Aéreas, with which we have a codeshare agreement. We are certain that we are acting in the best interest of our clients and appreciate the understanding from our passengers. Those who had tickets purchased for traveling until July 31 st may opt for re-accommodation in flights from Pantanal, TAM or partner companies, as the case may be, or for the full ticket reimbursement. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Linhas Aéreas and Director of Investor Relations for TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Phone: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ri Media Relations: Phone: (55) (11) 5582-9748/7441/7442/8795 Mobile. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: ( www.tam.com.br ) We operate direct flights to 48 destinations in Brazil and 19 in South America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 44.4% in May; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 89.6% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (155 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 14 million tickets via point redemption and is part of the Multiplus network, currently with 8.3 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,160 destinations in 181 countries. Disclaimer about future information: This statement may include forecasts on future events. Such forecasts reflect only expectations from the Company management and involve risks and uncertainties, whether expected or not. The Company is not responsible for operations or investment decisions made based on information included herein. Such forecasts are subject to change without prior warning. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 07, 2011 TAM S.A. By: /
